DETAILED ACTION
Response to Arguments
Objection to drawings is withdrawn.
Applicant's arguments filed on page 8-10 with respect to rejections under 35 USC § 112 have been fully considered but they are not persuasive.  
Applicant argues that “This paragraph of Applicants' originally filed specification specifies that the two- dimensional pages of this ‘book’ are formed by the reconstruction planes. In this case, the two-dimensional pages, and thus the reconstruction planes, would act as vectors”.   This is found not persuasive because “the reconstruction planes, would act as vectors” is against common sense to an ordinary skill in the art.  How do planes act as vectors, when a plane is a 2D construct and a vector 1D?  Two intersecting lines determine a plane is a basic mathematical concept, and any two intersecting lines can potentially be vectors to represent the plane, but there are infinite number of combination of pairs of lines in a plane, which pair on the “reconstruction planes” should be used and how?   Applicant further argument that “the book pages (i.e., the reconstruction planes) act as adjacent vectors, such that the reconstruction planes can be addressed as a two-dimensional problem” is also just assertion, no explanation is given in the argument, nor is it supported by disclosure.  Thus applicant’s assertions are not supported by disclosure, nor by common sense, and the rejection under 112(a) is still set forth.

Applicant's arguments filed on page 11 with respect to rejections under 35 USC § 103 have been fully considered but they are not persuasive.  
Applicant first argues “Graumann discloses using a classical tomosynthesis which results in a 3D image … The present application, however, teaches the reconstruction of 2D image planes”.  This is not found persuasive in that  although the results in Graumann is a 3D image,  the results is achieved by reconstructing multiple 2D images along the X axis in X-ray system as show in Figure 2, and such 2D constructions reads on the claimed 2D image planes. Applicant then argues that “notable distinction is 
Applicant further argues that “Reference number 18 in Figure 2 of Graumann denotes the anatomical object of interest, the femoral head. Graumann does not, however, correlate the femoral head with the reconstruction technique, as claimed”, which the office respectfully disagree.  Graumann teaches [0037], that “femoral head 18 which is located on the patient table 12. The femur is shown only schematically in FIG. 2, it is understood that additional patient tissue is arranged around the femur. Marking elements 24 with balls are also arranged on the patient table 12 and these serve to process the overlapping images into one image and to exactly determine the position relations and angle relations between the individual images”, therefore the femoral head is clearly relates to the reconstruction of the femur, thus reads on the “definition point” in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 

Claim15 recites computer-implemented functions including, among other limitations, “an adjustment step making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes”

Applicant(s) is/are respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
As an initial matter, the Examiner notes that claim 15 is an originally-filed claim. However, originally-filed claim 15 does not disclose how the “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” and so does not provide the necessary written description support for pending claim 15. Accord Ariad, 598 F.3d at 1349 (indicating original claim language does not necessarily satisfy the written description requirement for the claimed subject matter). That is to say, originally-filed claim 15 itself does not provide an algorithm that performs the function “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Furthermore, Applicant’s specification does not describe an algorithm that performs the function “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” in sufficient detail such that one of ordinary skill in the 
Applicant is also reminded, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “making use of a proximity relationship between two adjacent reconstruction planes of the plurality of different 2D reconstruction planes” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 15 is rejected for lack of written description.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GRAUMANN (US 20120257714) in view of Kaufhold (US 2003007241)

Regarding claim 1, GRAUMANN teaches a method for establishing a three-dimensional (3D) tomosynthesis data record of a target volume from two-dimensional (2D) projection images recorded with a recording arrangement comprising an X-ray source and an X-ray detector in different recording geometries, the method comprising: 
the 2D projection images are recorded along a linear recording trajectory of the X-ray source (20 in Fig. 2).
reducing image artifacts of the 3D tomosynthesis data record occurring due to lacking information ([0004], tomosynthesis and phantom-based calibration of an X-ray system),
wherein the reconstruction step take place in a plurality of different 2D reconstruction planes that are spanned by the linear recording trajectory and, in each case, a definition point in the target volume (18 in Fig. 2).

GRAUMANN does not expressly teach 
using a deconvolution technique during or after a reconstruction step.

However, Kaufhold teaches
reducing image artifacts of the 3D tomosynthesis data record occurring due to lacking information ([0036], A scattered x-ray event … such that the x-ray's trajectory deviates substantially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GRAUMANN and Kaufhold, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the deconvolution calibration method in  Kaufhold for the calibration method in GRAUMANN.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein the recording arrangement is arranged on a C-arm (GRAUMANN, Fig. 1).
Regarding claim 3, GRAUMANN in view of Kaufhold teaches the method of claim 2, wherein the recording trajectory is realized at least partially by a movement of the C-arm perpendicularly to a plane of extension of the C-arm (GRAUMANN, [0003], the central beam of the beam cone of the X-ray radiation source always runs through the center of rotation of the axis of rotation of the C-arm).
Regarding claim 4, GRAUMANN in view of Kaufhold teaches the method of claim 2, wherein on a rotation of the C-arm, the recording arrangement is moved in a compensating manner along a central ray (GRAUMANN, [0003], the X-ray radiation source and the X-ray radiation detector are arranged at opposing ends of the semi-circle).
Regarding claim 5, GRAUMANN in view of Kaufhold teaches the method of claim 2, wherein on a rotation of the C-arm while maintaining alignment of the X-ray source to a central point of the target volume, the recording arrangement is moved in a compensating manner along a central ray 
Regarding claim 6, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein after a subsection of the movement of the X-ray source along the recording trajectory with a parallel movement of the X-ray detector, a rotation of the recording arrangement around the X-ray source takes place such that the target volume is situated in an acquisition region of the recording arrangement, and wherein the movement of the X-ray tube along the recording trajectory is continued with a parallel movement of the X-ray detector( GRAUMANN , Fig. 2).
Regarding claim 13, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein the reconstruction step takes place on the plurality of different 2D reconstruction planes (GRAUMANN [0016], the plurality of projection images is substantially flat and smooth) according to filtered back projection (GRAUMANN, [0016], A tomosynthesis reconstruction algorithm is suitable for this purpose, by way of example a filtered back projection).
Regarding claim 14, GRAUMANN in view of Kaufhold teaches the method of claim 1, wherein the deconvolution is carried out integrated into the reconstruction(GRAUMANN, [0004], X-ray systems having a C-arm, three-dimensional reconstructions, tomosynthesis and phantom-based calibration of an X-ray system).
Claims 16 and 17 recite the X-ray system and non-transitory medium for the method of claim 1.  Since GRAUMANN also teaches an X-ray system (Fig. 1) and medium (26 in Fig. 1), claims 16 and 17 are also rejected.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GRAUMANN in view of Kaufhold, further in view of Syben (“Precision Learning: Reconstruction Filter Kernel Discretization”, cited from IDS)


GRAUMANN in view of Kaufhold does not expressly teach the wherein a deconvolution algorithm of artificial intelligence that has been trained by machine learning and is to be used for the deconvolution, that describes a deconvolution kernel, or that determines an item of deconvolution information that describes a deconvolution kernel and is to be utilized for the deconvolution in all reconstruction planes of the plurality of different 2D reconstruction planes is used.
However, Syben teaches a deconvolution algorithm of artificial intelligence( Section I, a formulation to learn a discrete optimal reconstruction filter directly in a deep learning context) that has been trained by machine learning and is to be used for the deconvolution( Section II, learn the filter kernel), that describes a deconvolution kernel, or that determines an item of deconvolution information that describes a deconvolution kernel and is to be utilized for the deconvolution in all reconstruction planes of the plurality of different 2D reconstruction planes is used( Section II, filtered back-projection algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GRAUMANN in view of Kaufhold with that of Syben, by substituting deconvolution method in GRAUMANN in view of Kaufhold with the filtered back-projection algorithm taught be Kanfhold, with motivation of “ a straightforward implementation of the optimization using deep learning frameworks that automatically compute the gradient of the cost function using back-propagation”.
Regarding claim 8, GRAUMANN in view of Kaufhold and Syben teaches the method of claim 7, wherein a result of a simulation (Fig. 2; Section III, a numerical disc phantom, which was used for the training), a scan, or the simulation and the scan is useable as training data for training the deconvolution algorithm.
Regarding claim 9 GRAUMANN in view of Kaufhold and Syben teaches the method of claim 8, wherein the result of the scan is useable as training data for training the deconvolution algorithm, and 

Regarding claim 10 GRAUMANN in view of Kaufhold and Syben teaches the method of claim 8, wherein for the simulation, virtual projection images of a known object are calculated, at least one noise effect is added in the context of the simulation, or a combination thereof (Fig. 2; Section III, Additionally, the results of Ramp-Reco, the Ram-Lak-Reco and the Learned-Filter-Reco and their respective line profiles are presented).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GRAUMANN in view of Kaufhold  and Syben, further in view of TANG ( US 20200305806 )
Regarding claim 11 GRAUMANN in view of Kaufhold and Syben teaches the method of claim 7. GRAUMANN in view of Kaufhold and Syben does not expressly teach wherein, on training the deconvolution algorithm, at least one additional optimization condition is used for further improvement of image quality.
However, TANG teaches at least one additional optimization condition is used for further improvement of image quality ([0043], the original image can be low pass filtered in the spatial frequency domain to obtain the low-frequency component. The low-frequency component is selected to be the input data to the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of GRAUMANN in view of Kaufhold and Syben with that of TANG, by passing low spatial frequency components, as taught by TANG, to the neural network of GRAUMANN in view of Kaufhold and Syben, with motivation of “original image can be processed based on the features to generate the input data to the neural network to make the method 150 more efficient” ( TANG, [0043]).

Regarding claim 12 GRAUMANN in view of Kaufhold, Syben and TANG teaches the method of claim 11, wherein the at least one additional optimization condition includes a low pass filtration( TANG, [0043], the original image can be low pass filtered in the spatial frequency domain to obtain the low-frequency component. The low-frequency component is selected to be the input data to the neural network), an edge enhancement, or a low pass filtration and an edge enhancement.

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661